PER CURIAM.
This is an appeal from a final judgment dismissing, with prejudice, a civil suit concerning the purchase of an allegedly defective automobile. The trial court concluded that the dispute was subject to mandatory arbitration.
The appellee now concedes error and recognizes that arbitration was not mandatory and that the action should proceed in the trial court.
Accordingly, we vacate the final judgment, and we remand the case for further proceedings in the trial court.
Vacated and remanded.
KELLY, WALLACE, and LaROSE, JJ., Concur.